G. H. A. KUNST, Judge.
On January 17, 1945, on U. S. highway No. 119, at Five Block, near Sharpies, West Virginia, claimant’s automobile collided with a fallen telephone pole, rotted at the ground and broken by a heavy fall of snow, which extended into the road. It was a pole in a telephone line leading to a fire tower both belonging to respondent and which it had negligently failed to remove. The cost of repairing the resultant damage to the car was $29.64, for which claim is made.
Respondent having recommended and the attorney general having approved its payment an award of twenty-nine dollars and sixty-four cents ($29.64) is made to claimant.